Citation Nr: 1604635	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type 2, to include as related to toxic herbicide exposure.

2. Entitlement to service connection for hypertension, to include as related to toxic herbicide exposure or, in the alternative, as secondary to diabetes mellitus or an acquired psychiatric disability.  

3. Entitlement to service connection for numbness in the upper extremities, to include as related to toxic herbicide exposure or, in the alternative, as secondary to diabetes mellitus or an acquired psychiatric disability.

4. Entitlement to service connection for chest pain, to include as related to toxic herbicide exposure or, in the alternative, as secondary to diabetes mellitus or an acquired psychiatric disability.

5. Entitlement to service connection for dizziness, to include as related to toxic herbicide exposure or, in the alternative, as secondary to diabetes mellitus or an acquired psychiatric disability.

6. Entitlement to service connection for a respiratory disorder (claimed as asthma and difficulty breathing), to include as related to toxic herbicide exposure or, in the alternative, as secondary to diabetes mellitus or an acquired psychiatric disability.

7. Entitlement to service connection for a sore throat (also claimed as a throat condition/difficulty swallowing, dry throat restriction), to include as related to toxic herbicide exposure or, in the alternative, as secondary to diabetes mellitus or an acquired psychiatric disability.

8. Entitlement to service connection for neck muscle pain, to include as related to toxic herbicide exposure or, in the alternative, as secondary to diabetes mellitus or an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This matter is on appeal from rating decisions in October 2007 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

As an initial matter, the Veteran originally claimed entitlement to service connection for diabetes mellitus and a throat disorder in August 2006, and these claims were denied by the RO in October 2007.  In June 2008, he submitted a new claim for entitlement to service connection for both of these disorders.  Along with this new claim, however, he submitted a statement indicating that he began to experience "trouble with my throat" following a stressful incident during active duty.  He also provided more detailed information regarding the nature of his toxic herbicide exposure.   

Typically, in order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See 38 C.F.R. § 3.156 (2015); see also Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).  However, when new and material evidence is received within one year of the prior rating decision, any subsequent decision must relate back to the original claim.  38 C.F.R. § 3.156(b) (2015); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, as to the Veteran's diabetes mellitus and throat disorder claims, the October 2007 rating decision did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

The issues on appeal were previously denied by the Board in a September 2014 decision.  The Veteran appealed this decision to Court of Appeals for Veterans Claims which, in a June 2015 memorandum decision, vacated in part the Board's decision and remanded the issues on appeal for further development.  The appeal is now REMANDED to the AOJ in accordance with the Court's instructions.  VA will notify the appellant if further action is required. 


REMAND

In a June 2008 statement, the Veteran alleged that he was exposed to toxic herbicides (specifically Agent Orange) while performing maintenance on various aircraft at Kadena Air Force Base (AFB) in Okinawa, Japan, from September 1969 to March 1970.  When a veteran asserts exposure to toxic herbicides in a location other than the Republic of Vietnam, Thailand, Korea or Johnston Island, there is a specific procedure to verify such exposure set forth in the Adjudication Procedures Manual, M21-1MR (M21-1) Part IV.ii.1.H.7.a (August 7, 2015).  It does not appear that his assertions were verified according to this procedure.  Therefore, in order to prevent prejudice to the Veteran, the RO must reattempt to verify his claimed toxic herbicide exposure.  

VA examinations are also required for the issues on appeal.  For many of the disorders on appeal, the evidence is unclear as to whether the Veteran's symptoms represent separate clinically diagnosed disorders warranting service connection with a separately assigned disability eating or, in the alternative, are symptoms that are associated with his service-connected acquired psychiatric disability and should be incorporated into his current rating for that disability.  See 38 C.F.R. § 4.14 (2015) (Separate ratings for same disability under various diagnoses is to be to be avoided)  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  A VA examiner's review is necessary to clarify this question.  

Further, VA regulations allow that some specifically enumerated disorders may be presumed related to toxic herbicide exposure, including diabetes mellitus and some forms of peripheral neuropathy, and that service connection may be granted on this basis.  38 C.F.R. §§ 3.307 & 3.309.  However, even if a disorder is not presumed related to such exposure, the Veteran may still establish service connection for any disorder based on toxic herbicide exposure when there is proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, on appeal, the VA examiner should provide opinions on the relationship between any of the disorders on appeal and any potential herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Carl Vinson VA Medical Center in Dublin, Georgia, since 2001, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment related to any of the disorders on appeal, he should be afforded an appropriate opportunity to submit them. 

2.  Request from the Veteran all relevant information regarding his asserted toxic herbicide exposure.  For any exposure asserted while the Veteran served at Kadena AFB in Okinawa, Japan, the RO should ensure that all provisions of the M21-1 are followed regarding verifying such exposure.  See, e.g., M21-1 Part IV.ii.1.H.7.a (August 7, 2015).  

3.  Schedule the Veteran for a VA examination(s) to determine the nature, extent, onset and etiology of the following disorders:  
* Diabetes mellitus, type 2
* Hypertension
* Numbness in the arms
* Chest pain
* Dizziness
* Respiratory disorder (claimed as asthma and difficulty   breathing)
* Sore throat (also claimed as a throat condition/difficulty swallowing, dry throat restriction)
* Neck muscle pain

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

For each disorder described, the examiner is asked to make a determination as to which claimed disorders are clinically diagnosable disorders or are symptoms that relate to service connected disability, to include his acquired psychiatric disorder (i.e. panic attacks or other similar symptoms).  

For each disorder that is clinically identified, the examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the disorder had its onset in, or is otherwise etiologically related to, his active service or to any of the following:

* Exposure to toxic herbicides (such as Agent Orange)
* The Veteran's diabetes mellitus
* The Veteran's acquired psychiatric disorder.  

The examiner must also consider the Veteran's lay statements regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The RO should also take any other action it finds necessary to adequately adjudicate the claims.  After all actions are completed, if the claims are not fully granted, a supplemental statement of the case should be sent to the Veteran addressing the issues on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

